Citation Nr: 0926627	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  03-21 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2. Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from November 1985 
to July 1987.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Denver, Colorado.  In that decision, the RO denied service 
connection for PTSD.  In a June 2005 statement to the Board, 
the Veteran's representative termed the issue on appeal as 
"service connection for the residuals of an acquired 
psychiatric disorder."  The Board referred this issue to the 
RO in a June 2005 remand.  The claims file reflects that this 
issue was not developed by the RO.  

Since the time of the last Board remand, the United States 
Court of Appeals for Veteran's Claims (Court) has held that 
the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claims, reported symptoms, and 
other information of record.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  In Clemons, the Veteran filed a claim for 
PTSD but the medical evidence submitted indicated diagnoses 
for other mental illnesses.  23 Vet. App. at 5-6.  The Court 
held that the Board erred when "it failed to weigh and 
assess the nature of the current condition the appellant 
suffered when determining the breadth of the claim before 
it."  23 Vet. App. at 6.  As a result of Clemons and given 
the facts below, the Board finds an implied claim for an 
acquired psychiatric disorder and finds service connection is 
warranted for a mood disorder, not otherwise specified.  


FINDINGS OF FACT

1.  The Veteran does not have PTSD.  

2.  The Veteran has a mood disorder, not otherwise specified, 
with severe anxiety, depression and psychotic symptoms that 
is related to service.  

CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).  

2.  The criteria for service connection for a mood disorder, 
not otherwise specified, with severe anxiety, depression and 
psychotic symptoms are met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist  

	A.  PTSD

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
January 2002 and May 2006 letters, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the 
January 2002 letter, the AOJ notified the Veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  In 
the May 2006 letter, the Veteran was informed of the process 
by which initial disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran has been able to participate effectively 
in the processing of his claims.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment and personnel records have been 
associated with the claims file.  All adequately identified 
and available medical records have been secured.  The Veteran 
was given a VA examination in September 2007.  The duties to 
notify and assist have been met.  

	B. An acquired psychiatric disorder

Without deciding whether the notice and development 
requirements of VCAA have been satisfied for the Veteran's 
service connection claim for an acquired psychiatric 
disorder, it is the Board's conclusion that the law does not 
preclude the Board from adjudicating this portion of the 
Veteran's claim.  The Board is taking action favorable to the 
Veteran by granting service connection for a mood disorder, 
not otherwise specified.  A decision at this point poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The agency of original jurisdiction 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  See, Dingess, 19 Vet. App. 473.  


II.  Service connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

In addition to above, service connection for PTSD 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2008).  If the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (2008).  

Service treatment records do not show any diagnoses for 
mental illness, however, records do show the Veteran referred 
himself for alcohol and drug treatment July 1986.  A 
treatment record which covers the period of October 1986 to 
December 1986 while the Veteran was in a substance abuse 
program shows the Veteran had a history of alcohol abuse 
since the age of 13.  This record also states the Veteran was 
healthy except for "sore thoughts."  The record concludes 
that the Veteran did not do the work the program required.  

An April 1987 service treatment record gives a synopsis of 
the Veteran's attempted rehabilitation.  While the Veteran 
did attend some group and individual counseling his overall 
progress was unsatisfactory because of the following reasons:  
he was involved in a drug-related incident prior; his group 
attendance was sporadic; and he resumed the use of alcohol 
during the program.  A June 1987 document recommends 
separation because of alcohol or other drug rehabilitation 
failure.  

Post-service private medical records from July 1991 show the 
Veteran attempted to hang himself while incarcerated.  An in-
patient treatment summary from the same month shows final 
diagnoses of Axis I cannabis and alcohol abuse.  

Another private physician discharge summary from January 2001 
to February 2001 shows the Veteran suffered auditory 
hallucinations when he stopped taking his medication.  In 
this record, PTSD is mentioned as a "problem" and 
specifically related to a traumatic incident in 1988 when the 
Veteran was stabbed by his ex-wife in the chest multiple 
times.  The final diagnoses included Axis I major depressive 
disorder with psychotic features, in remission; PTSD; and 
marijuana abuse.  A January 2001 letter to a Judge from the 
Veteran's treating physician at the time advocated for 
certification for short term care and treatment; the 
physician stated the Veteran had a mental illness and was a 
threat to self and others.  

More private medical records show the Veteran was treated on 
an out-patient basis at a private mental health center from 
June 2001 to April 2002.  The initial intake assessment form 
from June 2001 shows the Veteran reported PTSD which was 
related to his military service.  As a result, the diagnosis 
at the time was chronic PTSD.  In August 2001, a record 
showed acknowledgment that the Veteran's reported history was 
inconsistent.  While the Veteran stated he was trained by the 
military to kill and had urges to act on this training, he 
also had no specific flashbacks to a traumatic event.  His 
diagnoses were Axis I schizo-affective disorder, rule out 
PTSD.  These diagnoses stayed consistent throughout September 
and October 2001.  An April 2002 discharge summary (for out-
patient treatment) shows the Veteran was moving.  The 
discharge summary shows diagnoses of Axis I schizoaffective 
disorder, depressive type.  

The Veteran started going to another community mental health 
center in February 2001.  An assessment from that month shows 
the Veteran was diagnosed with Axis I major depressive 
disorder, recurrent with psychotic features; rule out PTSD 
("history of some abuse/trauma-details unknown at this 
point").  In April 2001, the diagnoses changed to major 
depression in remission with psychotic features in partial 
remission; PTSD; and cannabis abuse in remission.  In 
contrast, a July 2001 discharge (out-patient) summary shows a 
diagnosis of Axis I major depressive disorder recurrent with 
psychotic features.  

A Social Security Administration (SSA) medical report shows a 
diagnosis of Axis I major depressive disorder, severe and 
recurrent; rule out anxiety disorder not otherwise specified.  
The Veteran's history of polysubstance abuse was noted.  A 
July 2003 SSA psychiatric review showed a diagnosis of 
depression with psychotic features.  A slightly different 
diagnosis appears in the notes section of the review: "major 
depression, moderate to severe; rule out anxiety disorder not 
otherwise specified."  A SSA functional capacity assessment 
from the same month shows depression and PTSD as reported 
diagnoses.  

The Veteran was given a VA examination for PTSD in September 
2007.  The examination report states the claims file was 
reviewed.  At the outset, the examiner noted that a Board 
remand required a memorandum regarding a verified stressor 
that was not in file.  The examiner explained in an addendum 
that the report attempted to integrate the Veteran's previous 
history and diagnoses and related them to his military 
experiences.  Also, according to the examiner, in the file at 
the time of the examination were medical records belonging to 
another patient.  The examiner disregarded these records.  

The examiner identified the stressors of the Veteran to be 
twofold:  a "Red Alert" on base that occurred for a few 
weeks in 1986 and being deemed a "drug rehab failure" with 
result being a discharge from military service.  The examiner 
also identified non-military stressors of the Veteran being 
physically and sexually abused in childhood as well as being 
a perpetrator and victim of domestic violence after service.  

The Veteran reported his substance abuse treatment in service 
as part of his past medical history, as well as becoming 
increasingly anxious.  The examiner described his thoughts as 
"possibly psychotic" and noted that he did not have any 
mental health treatment in service.  The Veteran also 
reported not being able to work for more than a one month 
period at any time.  

The Veteran was given a mental status examination.  He 
appeared anxious, blunted, and depressed.  He showed good 
cognitive functioning on the St. Louis University Mental 
Status Examination.  In the summary, the examiner stated the 
Veteran's thought processes and communication showed 
psychotic thinking and severe depression but his basic 
intellectual functioning only showed short-term memory 
deficits.  Social functioning was impaired and the examiner 
noted the Veteran lead a very marginal lifestyle.  

The Veteran was diagnosed with Axis I mood disorder, not 
otherwise specified, with severe anxiety, depression and 
psychotic symptoms.  The examiner opined that it was as 
likely as not or more than a 50 percent probability that this 
condition was related to military service.  The examiner 
explained the Veteran had prior physical and sexual abuse 
trauma that was likely exacerbated during military service 
when his base was put on Red Alert.  The Veteran continued to 
have chronic mental illness post-service that required both 
in and out-patient treatment.  The Veteran had received 
limited benefit from psychotropic medications.  The Veteran 
was also diagnosed with polysubstance dependence, currently 
only related to daily marijuana abuse.  

The examiner noted that the Veteran was not in combat but he 
did report a history of childhood abuse as well as a history 
of extreme anxiety and polysubstance abuse beginning in 
service.  The examiner stated: "A full diagnosis of PTSD 
related to military service and/or childhood experiences is 
not given at this time as the Veteran's depressive and 
psychotic symptoms are inextricably interwoven with his 
anxiety."  

The Board finds by a preponderance of the evidence that the 
Veteran does not have PTSD in accordance with 38 C.F.R. 
§ 4.125(a).  The requirements for service connection for PTSD 
have not been met because a preponderance of the evidence 
does not show that the Veteran meets the criteria for 
diagnosis of PTSD.  He does not have a proper DSM-IV 
diagnosis in accordance with 38 C.F.R. § 4.125(a); a 
requirement under 38 C.F.R. § 3.304(f).  

The evidence shows that while the Veteran was at times 
initially diagnosed with PTSD, the private medical evidence 
in the claims file shows that as the treatment records move 
forward in time, the diagnosis of PTSD was dropped.  It 
appears that at least twice the Veteran went to different 
treatment facilities and reported a diagnosis for PTSD.  Over 
time his diagnosis was clarified, and later PTSD was not 
diagnosed.  This is shown by the April 2002 private mental 
health clinic discharge summary and the July 2001 discharge 
summary from a community mental health clinic.  

Additionally, the September 2007 VA examiner did not diagnose 
PTSD and explained that the Veteran's depressive and 
psychotic symptoms were inextricably interwoven with his 
anxiety.  The Board finds the examiner's opinion to be the 
most probative in this case because the examiner reviewed the 
Veteran's claim file, interviewed the Veteran, performed a 
mental status examination (including a diagnostic test) and 
provided an opinion with reasoning.  The Court has emphasized 
the usage of a factually accurate, fully articulated, and 
clear rationale when finding a medical opinion to be 
probative.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  

The examiner's opinion is also supported by the private 
medical records in that they come to the eventual conclusion 
that the Veteran does not have PTSD.  The one record that 
does show a diagnosis of PTSD, the January to February 2001 
private discharge summary, relates the Veteran's PTSD 
directly to a post-service incident where he was repeatedly 
stabbed by his ex-wife.  

Although the Board's June 2005 remand directed the RO to 
prepare a memorandum detailing the Veteran's stressor (at 
that time identified as his discharge from service for 
failure to rehabilitate) and the RO did not complete this 
step prior to the VA examination, the Board finds this error 
to be harmless.  The reason is because the examiner's report 
shows this omission was noted and that an attempt was made to 
integrate the Veteran's previous history and diagnoses and 
relate them to his military experiences.  The report shows 
that the examiner considered the appropriate stressors 
identified by the Veteran and yet did not find that the 
Veteran had a diagnosis of PTSD.  As a result, whether the 
stressor memorandum was in the file or not became moot.  

As for the patient information in the claims file that did 
not belong to the Veteran, this was also noted by the 
examiner and disregarded.  It did not have an effect on the 
outcome of this case.  

A diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) 
is required; without it the Veteran's claim cannot be 
granted.  38 C.F.R. § 3.304(f)(1).  As a result, considering 
the other essential elements of 38 C.F.R. § 3.304(f) is not 
necessary.  As a clear preponderance of the evidence is 
against the Veteran's claim for service connection for PTSD, 
and the reasonable doubt doctrine is not for application.  
See, 38 U.S.C.A. § 5107(b) (West 2002).  

However, the Board finds that service connection is warranted 
for an Axis I mood disorder, not otherwise specified, with 
severe anxiety, depression and psychotic symptoms.  The 
September 2007 VA examiner provided a diagnosis with an 
opinion that this disorder was incurred in service, as 
required by 38 C.F.R. § 3.303(d).  The private medical 
records the Veteran submitted satisfy the requirement of 
continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b).  As mentioned above, the Board finds the 
September 2007 VA examination report to be the most recent, 
comprehensive, and complete piece of medical evidence in the 
file.  Resolving all doubt in the Veteran's favor, the Board 
finds service connection for a mood disorder, not otherwise 
specified, is warranted.  


ORDER

Service connection for PTSD is denied.  

Service connection for a mood disorder, not otherwise 
specified, with severe anxiety, depression and psychotic 
symptoms is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


